Lewis, J.
Complaint is made in the motion for new trial that the court erred in refusing to allow an amendment offered by the defendants to their plea. The proposed amendment was not incorporated in the bill of exceptions, but an attempt was made to bring it up as a part of the record. This court has so repeatedly ruled that this can not be done, that it is hardly necessary to do more than call attention to the fact now. We will say, however, that, even if the amendment were properly before us, it simply contained allegations which were practically the same as those embodied in the portions of the original plea which was stricken by the court on demurrer.
On a former hearing of this case (see 110 Ga. 631), we held that the action was well brought, and that the alleged error in striking .portions of the defendants’ answer was not then properly here for determination. By reference to the record in that case we find that the court sustained a demurrer of the plaintiff below as to certain portions of the pleas filed by the defendants. The matter stated in these pleas, it seems, was relied on in the present case, and substantially embodied the grounds in the motion to direct a verdict for the defendants. No exceptions pendente lite were ever taken to the order striking these parts of the plea. It is, therefore, too late now to complain of the order. It appears that tlie plaintiff below proved his case as laid, and we see no error in the direction of a verdict in his favor.

Judgment affirmed.


All the Justices concurring.